By reason of the defendant's negligence the plaintiff was injured on the 18th day of April, 1877, and on the 15th day of January, 1880, commenced this action for the recovery of damages then sustained. At the trial the only defense relied upon was the statute of limitations, and that being overruled, the jury rendered a verdict in her favor.
The trial court committed no error. At the time of the injury such cause of action could be prosecuted only within one year after it accrued (Laws of 1876, chap. 431, § 7), but by the Code of Civil Procedure (Chap. 4, title 2, *Page 524 
§ 383, subd. 5), the period of three years was substituted, and the former statute repealed. This act took effect September 1, 1877, and thereafter constituted the only rule of limitations applicable to civil actions (§ 414), except certain enumerated cases, and among others one in which a person was entitled, when the act took effect, to commence an action, and did so within two years thereafter.
The appellant relies on this exception. Its meaning is not clear, but it is obvious that it has no application to this case. No action was commenced by the plaintiff within two years after the act took effect, and for that reason if no other, the condition upon which the exception might attach never happened. The appellant also cites Acker v. Acker (81 N.Y. 143). The plaintiff there was under the control of a disabling statute, as a married woman, and its repeal so worked against her as to take away the extension of the time of limitation that theretofore had existed in her favor. Here the plaintiff does not ask to have her case saved from the application of the new period of limitation, but seeks its benefit. It has been properly held that she was entitled to it, and the judgment which follows that ruling should be affirmed.
All concur.
Judgment affirmed.